Citation Nr: 0916623	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code (U.S.C.).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946.  The Veteran died in December 1984.  The 
appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In March 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
obtain the Veteran's service treatment records or make a 
finding that his service treatment records are unavailable.  
The action specified in the March 2006 Remand completed, the 
matter has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in December 1984; the death certificate 
lists the immediate cause of his death as ventricular 
fibrillation due to congestive heart failure and ischemic 
heart disease.

2. At the time of the Veteran's death, service connection had 
not been established for any disability.

3. There is no nexus between the cause of the Veteran's death 
and his active service.

4. The Veteran's death was not due to a service-connected 
disability and he did not have a permanent, total service 
connected disability at the time of his death.
CONCLUSIONS OF LAW

1.  A disability incurred in or caused or aggravated by 
military service did not cause or contribute substantially or 
materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 
1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).

2.  The criteria for eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code 
have not been met.  38 C.F.R. § 3.308


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death, as well as eligibility 
for Dependents' Educational Assistance.  

As an initial matter, the Board notes that the RO has made a 
finding that the Veteran's service treatment records have 
been destroyed by fire and are unavailable.
Therefore, in reviewing the appellant's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

The death certificate shows that the Veteran died at the age 
of 65 years on December 1, 1984 as a result of ventricular 
fibrillation due to congestive heart failure and ischemic 
heart disease.  No autopsy was performed.

As noted above, at the time of the Veteran's death, he was 
not service connected for any disabilities.  In support of 
her claim, the appellant has submitted March 2001 and 
September 2002 statements from F.M., who served with the 
Veteran and claimed that the Veteran was initially rejected 
by the military because of a heart murmur and complained 
about his heart in service.  She has also submitted a March 
1984 receipt from Dr. S.D. of Knoxville Cardiovascular Group 
showing charges for an office visit and a resting 
electrocardiogram.  The receipt shows a diagnosis of ischemic 
heart disease.

The appellant has submitted no medical evidence showing a 
chronic heart condition prior to service, in service, shortly 
after service, or indeed at any time prior to March 1984, 
less than a year before the Veteran's death.  The Board finds 
the absence of any treatment for a heart condition for almost 
forty years after separation from service to be highly 
probative evidence that the Veteran's heart problems did not 
have onset until many years after service.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints).

While F.M. claims that the Veteran had a heart condition that 
preexisted his active service, his statement was made over 
fifty years after the events described took place and was 
based on information provided to him by the Veteran.  
Furthermore, even assuming that the Veteran had a heart 
condition that pre-existed his active service, the appellant 
has presented no evidence that the Veteran's condition was 
permanently aggravated by his military service.  See 
38 C.F.R. § 3.310.  
  
While the service medical records are not available, it is 
the post-service records (or lack thereof) that provides the 
most evidence against this claim.  There is no medical 
evidence that any service-connected disabilities played a 
role in the Veteran's death.  The Veteran served on active 
duty from October 1942 to January 1946 and died many years 
later.  The record, taken as a whole, is found to provide 
evidence against such a finding.   

Although the appellant asserts that the Veteran's death was 
the result of a service-connected disability, she is not 
competent to provide an expert opinion as to the etiology or 
the cause of his death.  She not is a medical expert and does 
not have the appropriate education, training and experience 
to render such opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

The weight of the evidence shows that the Veteran's death was 
not in anyway related to a service-connected disability.  
Thus, entitlement to service connection for the Veteran's 
cause of death is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2008).

Dependents' Educational Assistance

For the purpose of dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35, the child, the spouse, or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and has a 
permanent total service-connected disability, or a permanent 
total service-connected disability was in existence at the 
date of the veteran's death, or the veteran died as a result 
of a service-connected disability. 38 C.F.R. § 3.807 (2006).

As is clear from the above summary of the pertinent 
regulation, eligibility for DEA requires that the Veteran 
have had a permanent total disability at the time of death or 
died due to service-connected disability (that is, the cause 
of death has to have been service connected).

At the time of the Veteran's death, the Veteran was not in 
service, nor did he have a permanent total service-connected 
disability.  In addition, service connection for the cause of 
his death has not been demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U.S. Court 
of Veterans Appeals held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Eligibility for DEA benefits, 
accordingly, is denied as a matter of law.  No further notice 
or assistance is required.  See 38 C.F.R. § 3.159(d).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in January 2004 and May 2006.  The January 
2004 letter informed the appellant of the appellant's and 
VA's respective duties for obtaining evidence.  Additionally, 
the letter explained what the appellant needed to show to 
establish entitlement to service connection for the Veteran's 
cause of death.  The May 2006 notice informed the appellant 
how VA assigns disability ratings and effective dates.  

Because service-connection was not in place for any 
disabilities suffered by the Veteran, properly tailored 
notice need not have included the items listed as (1) and (2) 
above.  Furthermore, the appellant indicated in a 
questionnaire dated march 2001 that she was aware that the 
Veteran had never filed a claim for any disability during his 
lifetime.  Given these facts, the January 2004 letter 
provided the appellant with properly tailored notice in that 
the letter informed her that the evidence need show that the 
Veteran died from a service-related injury or disease; notice 
that encompasses, in layperson's terms, the requirements for 
substantiating a claim that the Veteran died of a condition 
that warranted service connection.

However, the January 2004 and May 2006 notice letters were 
not provided to the appellant prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in January 2009.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the appellant in the development 
of her claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims files.  The RO has attempted to obtain 
the Veteran's service treatment records, as well as private 
medical records from the University of Tennessee Medical 
Center, Knoxville Heart Group, and Fort Sanders Regional 
Medical Center.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that there is not any 
competent credible medical evidence showing or indicating a 
nexus between service and the disorders that caused death 
approximately forty years later, warranting the conclusion 
that a remand for an opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2008); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A.  § 5103A(d)).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of her claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


